Exhibit 10.1

 

SYNDAX PHARMACEUTICALS, INC.

2015 OMNIBUS INCENTIVE PLAN

 

STOCK UNIT AGREEMENT

Syndax Pharmaceuticals, Inc., a Delaware corporation (the “Company”), hereby
grants Stock Units denominated in shares of its common stock, par value $0.0001
per share (this “Award”), to the Grantee named below, subject to the vesting and
other conditions set forth below. Additional terms and conditions of the grant
are set forth in this cover sheet and in the attachment (collectively, the
“Agreement”), and in the Company’s 2015 Omnibus Incentive Plan (as amended from
time to time, the “Plan”).

 

 

 

Name of Grantee:

________________________

 

 

Number of Stock Units:

________________________

 

 

Grant Date:

________________________

 

 

Vesting Start Date:

________________________

Vesting Schedule:

By your signature below, you agree to all of the terms and conditions described
in the Agreement and in the Plan, a copy of which is also attached. You
acknowledge that you have carefully reviewed the Plan, and agree that the Plan
will control in the event any provision of this or Agreement should appear to be
inconsistent with the Plan.

 

Grantee

 

 

Date:

 

 

(Signature)

 

 

 

 

 

 

 

 

 

Company:

 

 

Date:

 

 

(Signature)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

Attachment

This is not a share certificate or a negotiable instrument.



 

 

SYNDAX PHARMACEUTICALS, INC.

2015 OMNIBUS INCENTIVE PLAN

 

--------------------------------------------------------------------------------

 

 

FORM OF STOCK UNIT AGREEMENT

 

 

 

 

Stock Units

 

This Agreement evidences an award of stock units for Shares in the number set
forth on the cover sheet and subject to the vesting and other conditions set
forth in the Agreement and in the Plan (the “Stock Units”).

Transfer of Stock Units

 

The Stock Units may not be sold, assigned, transferred, pledged, hypothecated or
otherwise encumbered, whether by operation of law or otherwise, nor may the
Stock Units be made subject to execution, attachment or similar process. If you
attempt to do any of these things, this Award will immediately become forfeited.

Issuance and Vesting of Stock Units; Issuance of Shares of Stock

 

The Company will issue your Stock Units in the name set forth on the cover
sheet. The Stock Units shall be in the form of bookkeeping entries representing
the right to receive one share of Stock upon vesting and settlement of each
Stock Unit.

 

 

Your rights under the Stock Units and this Agreement will vest in accordance
with the vesting schedule shown on the cover sheet so long as you continue in
Service on the vesting dates set forth on the cover sheet.

No additional shares of Stock will vest after your Service has terminated for
any reason.

Delivery

 

As your Stock Units vest, the Company will issue the Shares to which the
then-vested Stock Units relate. The resulting aggregate number of vested Shares
will be rounded to the nearest whole number, and you cannot vest in more than
the number of Shares covered by this grant. The issuance of Shares shall be made
as soon as practicable, but in no event later than 30 days after the date on
which Stock Units representing such Shares are vested.

Change in Control

 

Notwithstanding the vesting schedule set forth above, upon the consummation of a
Change in Control, this Award will become 100% vested (i) if it is not assumed,
or equivalent stock units are not substituted for this Award, by the Company or
its successor, or (ii) if assumed or substituted for, upon your Involuntary
Termination within the 12-month period following the consummation of the Change
in Control.

“Involuntary Termination” means termination of your Service by reason of (i)
your involuntary dismissal by the Company or its successor for reasons other
than Cause; or (ii) your voluntary resignation for Good Reason as defined in any
applicable employment or severance agreement, plan, or arrangement between you
and the Company, or if none, then following (a) a substantial adverse alteration
in your title or responsibilities from those in effect immediately prior to the
Change in Control; (b) a reduction in your annual base salary as of immediately
prior to the Change in Control (or as the same may be increased from time to
time) or a material reduction in your annual target bonus opportunity as of
immediately prior to the Change in Control; or (c) the relocation of your
principal place of employment to a location more than 35 miles from your
principal place of employment as of the Change in Control or the Company’s
requiring you to be based anywhere other than such principal place of employment
(or permitted relocation thereof) except for required travel on the Company’s
business to an extent substantially consistent with your business travel
obligations as of immediately prior to the Change in Control. To qualify as an
“Involuntary Termination” you must provide notice to the Company of any of the
foregoing occurrences within 90 days of the initial occurrence and the Company
will have 30 days to remedy such occurrence. To the extent not remedied, you
must terminate employment within 60 days following the expiration of the 30 day
cure period for such occurrence to constitute an Involuntary Termination.

 

--------------------------------------------------------------------------------

 

Forfeiture of Unvested Stock Units

 

Unless the termination of your Service triggers accelerated vesting or other
treatment of your Stock Units pursuant to the terms of this Agreement, the Plan,
or any other written agreement between the Company or any Affiliate and you, you
will automatically forfeit to the Company all of the unvested Stock Units in the
event your Service terminates for any reason.

Forfeiture of Rights

  

If you should take actions in violation or breach of or in conflict with any
agreement prohibiting solicitation of employees or clients of the Company or any
Affiliate or any confidentiality obligation with respect to the Company or any
Affiliate, the Company has the right to cause an immediate forfeiture of your
rights to this Award, and the Stock Units will immediately expire.

 

Leaves of Absence

  

For purposes of this Agreement, your Service does not terminate when you go on a
bona fide leave of absence that was approved by the Company in writing if the
terms of the leave provide for continued Service crediting, or when continued
Service crediting is required by applicable law. Your Service terminates in any
event when the approved leave ends unless you immediately return to active
employee work.

 

The Company may determine, in its discretion, which leaves count for this
purpose, and when your Service terminates for all purposes under the Plan in
accordance with the provisions of the Plan.

Evidence of Issuance

 

The issuance of the shares of Stock delivered in settlement of the Stock Units
evidenced by this Agreement shall be evidenced in such a manner as the Company,
in its discretion, will deem appropriate, including, without limitation,
book-entry, direct registration or issuance of one or more Stock certificates.

Withholding Taxes

 

You agree as a condition of this Award that you will make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of the vesting of the Stock Units or receipt of shares of Stock in settlement of
such Stock Units. In the event that the Company or any Affiliate determines that
any federal, state, local or foreign tax or withholding payment is required
relating to the vesting of the Stock Units or receipt of shares of Stock arising
from this Award, the Company or any Affiliate will have the right to require
such payments from you, or withhold such amounts from other payments due to you
from the Company or any Affiliate (including withholding the delivery of shares
of Stock otherwise deliverable under this Agreement).

Retention Rights

 

This Agreement and Award evidenced hereby do not give you the right to be
retained in the Service of the Company or any Affiliate, as applicable, in any
capacity. Unless otherwise specified in a Service agreement or other written
agreement between the Company or any Affiliate and you, reserves the right to
terminate your Service at any time and for any reason.

Stockholder Rights

 

You, or your estate or heirs, have no rights as a stockholder of the Company
until the shares of Stock have been issued upon settlement of this Award and
either a certificate evidencing your shares of Stock have been issued or an
appropriate entry has been made on the Company’s books. No adjustments are made
for dividends, distributions or other rights if the applicable record date
occurs before your certificate is issued (or an appropriate book entry is made),
except as described in the Plan.

 

This Award will be subject to the terms of any applicable agreement of merger,
liquidation or reorganization in the event the Company is subject to such
corporate activity.

 

--------------------------------------------------------------------------------

 

Clawback

 

This Award is subject to mandatory repayment by you to the Company to the extent
you are or in the future become subject to any Company “clawback” or recoupment
policy that requires the repayment by you to the Company of compensation paid by
the Company to you in the event that you fail to comply with, or violate, the
terms or requirements of such policy.

 

If the Company is required to prepare an accounting restatement due to the
material noncompliance of the Company, as a result of misconduct, with any
financial reporting requirement under the securities laws and you knowingly
engaged in the misconduct, were grossly negligent in engaging in the misconduct,
knowingly failed to prevent the misconduct or were grossly negligent in failing
to prevent the misconduct, you will reimburse the Company the amount of any
payment in settlement of this Award earned or accrued during the 12-month period
following the first public issuance or filing with the Securities and Exchange
Commission (whichever first occurred) of the financial document that contained
such material noncompliance.

Applicable Law

 

This Agreement will be interpreted and enforced under the laws of the State of
Delaware, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.

The Plan

 

 

The text of the Plan is incorporated into the Agreement by reference.

 

Certain capitalized terms used in the Agreement are defined in the Plan, and
have the meaning set forth in the Plan.

 

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this Award. Any prior agreements, commitments or
negotiations concerning this grant are superseded; except that any written
employment, consulting, confidentiality, non-solicitation and/or severance
agreement between you and the Company or any Affiliate will supersede this
Agreement with respect to its subject matter.

Data Privacy

 

To administer the Plan, the Company may process personal data about you. Such
data includes, but is not limited to, information provided in this Agreement and
any changes thereto, other appropriate personal and financial data about you
such as your contact information, payroll information and any other information
that might be deemed appropriate by the Company to facilitate the administration
of the Plan.

 

 

By accepting this Award, you give explicit consent to the Company to process any
such personal data.

Tax Consequences

 

This Award is intended to be exempt from, or to comply with, Code Section 409A
to the extent subject thereto, and, accordingly, to the maximum extent
permitted, this Agreement will be interpreted and administered to be in
compliance with Code Section 409A. Notwithstanding anything to the contrary in
the Plan or this Agreement, neither the Company, its Affiliates, the Board nor
the Committee will have any obligation to take any action to prevent the
assessment of any excise tax or penalty on you under Code Section 409A and
neither the Company, its Affiliates, the Board nor the Committee will have any
liability to you for such tax or penalty.

By signing the Agreement, you agree to all of the terms and conditions described
above and in the Plan.

 

 